
	
		I
		111th CONGRESS
		1st Session
		H. R. 582
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reauthorize the public and assisted housing drug
		  elimination program of the Department of Housing and Urban
		  Development.
	
	
		1.Short titleThis Act may be cited as the Public
			 Housing Drug Elimination Program Reauthorization Act of 2009.
		2.Public and
			 assisted housing drug elimination program
			(a)Authorization of
			 AppropriationsSection 5129 of the Anti-Drug Abuse Act of 1988
			 (42 U.S.C. 11908) is amended by striking subsection (a) and inserting the
			 following new subsection:
				
					(a)In
				GeneralThere are authorized to be appropriated to carry out this
				chapter such sums as may be necessary for each of fiscal years 2009, 2010, and
				2011.
					.
			(b)Eligible
			 ActivitiesSection 5124(a)(6) of the Anti-Drug Abuse Act of 1988
			 (42 U.S.C. 11903(a)(6)) is amended by striking the semicolon at the end and
			 inserting the following: “, except that the activities conducted under any
			 program carried out in whole or in part with grant amounts provided pursuant to
			 this paragraph may include only—
				
					(A)providing
				treatment for drug abuse through rehabilitation or relapse prevention;
					(B)providing
				education about the dangers and adverse consequences of drug use or violent
				crime;
					(C)identifying drug
				users, assisting such users in discontinuing their drug use through an
				education program, and, if appropriate, referring the users to a drug treatment
				program;
					(D)providing after
				school activities for youths for the purpose of discouraging, reducing, or
				eliminating drug use or violent crime by youths;
					(E)providing capital
				improvements for the purpose of discouraging, reducing, or eliminating drug use
				or violent crime; and
					(F)providing security
				services for the purpose of discouraging, reducing, or eliminating drug use or
				violent
				crime.
					.
			
